By the Court.
This case depends on the construction of the second section of the act relatil% to masters and servants or apprentices, which is as follows : “ That no person under the government of a parent, guardian or master, shall be capable to make any contract or bargain, which in the law shall be accounted valid, unless the said person be authorized or allowed so to contract, by his or her parent, guardian or master; in which case such parent, guardian or master shall be bound thereby.*61(a) This law is very inaccurately penned. A literal construction would prohibit infants from making contracts for their benefit: and it is a very awkward ex- . . J pression, that an infant shall make no contract, unless authorized by the parent, guardian, or master ; and that such contract shall be binding bn such parent, guardian, or master. But every statute must have a reasonable construction, so as, if possible, to carry into effect the manifest intent of the legislature. It cannot be supposed that the legislature intended to introduce regulations merely in affirmance of the common law. What was, then, their intent in passing this law ? It is evident, that they did not intend to deprive infants of the power of making contracts for their benefit, nor did they mean, by using the expression “ accounted valid,” to leave their contracts, as to their being void or voidable, on the same footing as at common law. They must have contemplated contracts not for their apparent benefit; and their object must have been to render them incapable of making such contracts, though the term “ accounted valid” may be satisfied, by considering them voidable only; for a voidable contract cannot strictly be said tobe void; yet it is evident, that the legislature intended by this phrase to enact, that the contracts of infants should be absolutely void; for such would be the common understanding of the term; and there could be no reason for making the law, unless such was the meaning of it: for otherwise the statute has no effect, and leaves the matter as it was befoj^ at common law. Such has ever since been the generlu understanding of courts, respecting the construction of this statute.
In respect to the other part of the statute, the manifest intent is to render parents, guardians, and masters personally liable, where they authorize and allow infants under their care to make contracts, instead of making *62the infants liable. This is a reasonable construction of the statute, and tends to prevent disputes and uncertain, ty. There seems to be no good reason why a contract of an infant, by matter in deed or in country, that takes effect by delivery of his hand, though apparently against his interest, should be voidable only, while others are absolutely void, f Questions will arise, whether the infant has an act to perform, to avoid or confirm his contract, and what acts shall amount to an avoidance or confirmation. Indeed, the sanie evidence ought to be required of the confirmation of a voidable contract, after full age, as of the execution of a new one,fto avoid fraud and imposition. Of course, no advantage can be derived from considering certain contracts to be voidable only. The plain principle is, that all contracts made by infants against their interest are void, and that all with the semblance of advantage are voidable.

o) Slat. Conn. tit. 107. s. 2.